DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 04/29/2021. Claims 1-8 are pending.
Response to Arguments
Applicant’s arguments, see Remarks pages 5-6, filed 04/29/2021, with respect to claims 1-8 rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-8 have been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An air-conditioning apparatus indoor unit to be embedded in an indoor ceiling surface, the air-conditioning apparatus indoor unit comprising: a housing… a control box connected with the wire in the housing and installed below the drain pan… and the control box is located adjacent to the wire pass-through plate, wherein a lower surface plate of the control box has protrusions that engage with the side plate so that the side plate supports the lower surface plate, and the protrusions are configured to be disengaged from the side plate to allow the control box to separate from a remainder of the indoor unit if the control box is displaced toward a center of the housing". The closest prior art of record (Shirakawa et al. EP 2017544) discloses an air conditioning apparatus indoor unit with many of the limitations claimed, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763